Citation Nr: 0526775	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-23 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran had recognized service with the Philippine 
Commonwealth Army from April 1942 to June 1946.  An Affidavit 
for Philippine Army Personnel shows that he was a prisoner of 
war (POW) from March 1943 to May 1943.  He died in February 
1997, and the appellant is the veteran's widow.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the above claim.  


FINDINGS OF FACT

1.  The veteran died in February 1997.  The Certificate of 
Death lists the immediate cause of death as cardio-
respiratory arrest, secondary to multi-organ failure, 
secondary to pneumonia.  Other significant conditions 
contributing to death included metastatic carcinoma of the 
anterior thigh.  

2.  At the time of the veteran's death, he was not service 
connected for any disability.

3.  The cause(s) of the veteran's death did not have its 
onset during active service or any applicable presumptive 
period, and is not related to any in-service disease or 
injury.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to cause, the veteran's death.  
38 U.S.C.A. §§ 1110, 1112, 1310, 5103, 5103A, 5107  (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

With respect to the cause of death claim, VA satisfied its 
duty to notify by means of a letter from the RO to the 
appellant in March 2003.  The appellant was told of the 
requirements to successfully establish service connection for 
the cause of the veteran's death, advised of her and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim, which would include that in 
her possession, to the RO.  The timing and content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's post-service treatment records, has been obtained 
and associated with the claims file.  There is no indication 
of any relevant records that the RO failed to obtain.  The RO 
asked the appellant to provide a release for the veteran's 
terminal records from the Veterans Memorial Medical Center, 
but she did not comply.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Here, a medical opinion is not required because 
there is no competent evidence of record indicating that the 
veteran's cause of death may be associated with his active 
service.   See 38 C.F.R. § 3.159(c)(4)(A); Charles v. 
Principi, 16 Vet. App. 370 (2002); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  Accordingly, the duty to notify 
and assist has been met by the RO to the extent possible 
concerning the claim for service connection for the cause of 
the veteran's death.


II.  Factual background

The veteran's service medical records are negative for any 
complaints or findings of any organ or pulmonary disability.  
He was reportedly physically fit on entrance to service and 
his separation examination reported his physical condition, 
including his lungs, as normal.  Chest x-ray was negative.

Statements from the Gonzaga Community Clinic submitted by Dr. 
Rosita C. Salum in November 1993 and Dr. Pablo I. Salum in 
April 2003, showed that the veteran received treatment from 
June 1985 to January 1990 for bronchopneumonia and peptic 
ulcer disease (PUD).  In June 1985, he was admitted for 7 
days for cerebral malaria, bronchopneumonia, and PUD.  In 
December 1987, he was treated for bronchopneumonia and PUD.  
In 1989, he was treated 5 times over the course of the year 
for either bronchopneumonia, PUD or both.  In January 1990, 
he was again treated for bronchopneumonia.  

The veteran died in February 1997.  The Certificate of Death 
lists the immediate cause of death as cardio-respiratory 
arrest, secondary to multi-organ failure, secondary to 
pneumonia.  Other significant conditions contributing to 
death included metastatic carcinoma of the anterior thigh.  

In correspondence of record, the appellant contends that her 
husband died of bronchopneumonia and PUD, which he incurred 
in service.  Since separation, he had been suffering from 
chest and stomach pain.  Therefore, she states that her claim 
should be granted.  


III.  Cause of death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a) (2004); see 38 U.S.C.A. § 1310 (West 2002); 
see also 38 U.S.C.A. §§ 1110 and 1112 (West 2002).  A 
service-connected disability is the principal cause of death 
when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2004).  A contributory cause of death must be causally 
connected to the death and must have contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1) (2004).  See generally Harvey 
v. Brown, 6 Vet. App. 390, 393 (1994).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303, 3.304 (2004).  Service connection may be granted for 
any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

In addition, service connection for PUD and malignant tumors 
may be established based upon a legal "presumption" by 
showing that either disability manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§  1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004). 

In October 2004, 38 C.F.R. § 3.309 relating to presumptive 
diseases concerning POWs was amended as follows:  

Diseases specific as to former prisoners of war. 

(1)  If a veteran is a former prisoner of war, the following 
diseases shall be service connected if manifested to a degree 
of disability of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumptions of 3.307 are 
also satisfied:  psychosis; any of the anxiety states; 
dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
incurrence of frostbite; post-traumatic osteoarthritis; 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia); stroke and its complications.

(2)  If the veteran; (i) Is a former prisoner of war and: 
(ii) Was interned or detained for not less than 30 days, the 
following diseases shall be service-connected if manifested 
to a degree of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of Sec. 3.307 
are also satisfied:  avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
irritable bowel syndrome; peptic ulcer disease; peripheral 
neuropathy except where related directly to infectious 
causes; cirrhosis of the liver.

69 Fed. Reg. 60083-60090 (October 7, 2004) (to be codified at 
38 C.F.R. § 3.309(c)).

The appellant as a layperson has not been shown to be capable 
of making medical conclusions, thus, her statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Neither the Board nor the appellant is 
competent to supplement the record with unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Conversely, health professionals are experts and 
are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Board has reviewed the record in its entirety.  During 
the veteran's lifetime, he was not service connected for any 
disability.  The death certificate reveals that he died in 
February 1997.  The immediate cause of death was cardio-
respiratory arrest, secondary to multi-organ failure, 
secondary to pneumonia.  Other significant conditions 
contributing to death included metastatic carcinoma of the 
anterior thigh.  The evidence shows that the veteran was 
first diagnosed with bronchopneumonia in June 1985.  
Metastatic carcinoma of the anterior thigh was first 
demonstrated in 1997, as listed on the death certificate.  
However, there is no evidence showing that either disability 
had its onset in service or within one year of service, or 
was related to any in-service disease or injury.  Again, the 
veteran's physical condition upon separation from service was 
normal and pneumonia and metastatic carcinoma of the anterior 
thigh were not shown by the objective medical evidence of 
record until many years after the veteran's separation from 
service.  There is no competent evidence of record which 
connects any disability listed on the veteran's death 
certificate to his active service.  

As noted above, the Affidavit for Philippine Army Personnel 
indicated that the veteran was a POW from March 1943 to May 
1943.  Assuming, without deciding, that he was a POW, the 
evidence shows that he was treated for PUD beginning in June 
1985.  PUD, according to 38 C.F.R. § 3.309, is a presumptive 
disability for POWs.  However, there is no competent evidence 
of record showing that PUD caused or contributed to the 
veteran's death.  

The appellant contends that the deceased veteran had 
bronchopneumonia and PUD since service, which were major 
factors that caused his death.  She is not competent to make 
such an assessment and her opinion has no probative value.  
See Espiritu.

Therefore, because the veteran's death was not caused by a 
disability for which service connection had been established 
at the time of death or for which service connection should 
have been established, the appellant's claim is denied.  The 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is not for application.  38 C.F.R. 
§§ 3.102, 4.3 (2004).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


